Order entered November 25, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00817-CV

                 ANUBIS PICTURES, LLC AND CMA FILMS, LLC, Appellants

                                                   V.

                   PHILCO FILMS PRODUCTIONS, LTD., ET AL., Appellees

                         On Appeal from the 162nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-17-17579

                                              ORDER
           By postcard dated October 17, 2019, we directed court reporter Sheretta L. Martin to file,

within thirty days, the reporter’s record, written verification no hearings were recorded, or

written verification appellant had not requested the record.         To date, Ms. Martin has not

complied. Accordingly, we ORDER Ms. Martin to file either the reporter’s record or requested

verification no later than December 10, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Martin and the

parties.

                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE